UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                       ________________________

                              No. 99-10556
                            Summary Calendar
                        _______________________

                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                             JERRY L. CROSS,

                                             Defendant-Appellant.
______________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:98-CR-150-Y
______________________________________________________________
                          March 21, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

Per Curiam:*

           Jerry L. Cross, federal prisoner #18994-009, appeals the

district court’s amendment of his sentence following revocation of

his supervised release.       Cross pleaded true to the Government’s

motion to revoke.     The district court revoked Cross’s release and

sentenced him to 24 months of imprisonment. Neither the Government

nor Cross stated any legal reason why that sentence should not be

imposed.    Following the imposition of the sentence, Cross twice

hurled a profane invective at the district court.             The district

court reconvened the hearing and increased Cross’s sentence to 36

months.    The Government has conceded that the district court did


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
not have authority to amend Cross’s sentence under 18 U.S.C. §

3582(c) or Fed. R. Crim. P. 35(c).         See United States v. Bridges,

116 F.3d 1110, 11-12 (5th Cir. 1997).

            As Cross did not raise a timely challenge to the legality

of the original 24 month sentence,1 the amended sentence is vacated

and the case must be remanded with instructions to reinstate the

original 24 month sentence.         See United States v. Gonzalez, 163
F.3d 255, 264 (5th Cir. 1998).       In so ordering, we do not foreclose

the possibility that the court may reconsider appellant’s outburst

in the context of a contempt proceeding.

            It is not necessary for us to reassign this matter to a

different judge on remand.      United States v. Winters, 174 F.3d 478,

487-88 (5th Cir.), cert. denied, 120 S. Ct. 409 (1999).

            VACATED and REMANDED WITH INSTRUCTIONS.




      1
            In his reply brief, Cross attacks the validity of the original 24
month sentence. This issue was not raised in the original brief on appeal.
Issues not briefed are deemed waived, and claims cannot be raised for the first
time in a reply brief. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993); United States v. Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).

                                      2